RICE, C. J.—
It seems to be conceded in the arguments of the counsel, that if the bill contains any equity, it is only in relation to the sale of the lands to Richard C. Parker, and the proceeds of that sale; and inclining to the opinion that the concession is correct, we shall treat it as correct, and proceed to examine whether there is any equity in that feature of the bill.
It is clear that the lands never belonged to complainant, as her separate estate; because they descended to her as the only child and heir of her father, during her coverture, in 184T, and before the passage of any statute declaring lands thus accruing to a manned woman to be her separate estate.
During the life of her husband, he, as well as she, had rights in respect to the lands. His rights were simply those of a tenant by the curtesy. Subject to those rights of the husband, the lands were her property. The Code (§ 1282) authorized her to join a conveyance of them to any third person ; but section 1985 of the Code prohibits husband and wife irom contracting with each other for the sale of any property. The conveyance of the lands by her and her husband to Parker, was executed after the Code went into effect; and the Code, of course, applies to that transaction. Her joining in that conveyance, under the Code, cannot be construed as divesting her of all right, both to the lands, and to the price which Parker agreed to pay for them. As she and her husband each had, at that time, rights in respect to the lands, as above stated, and a capacity to convey them to a third person, it is more natural and just to construe the transaction on their part *525as a designed conversion of the realty into personalty. Viewed in this light, the personalty was new property acquired during coverture, and under the Code. In this new property thus acquired, the husband and wife each had rights. The right of the husband in it, whether measured by the woman’s law found in the Code, or by the extent of his rights in the realty, which had been converted into the new property, did not embrace more than the profits (that is, the annual interest) which accrued on the new property (the note of Parker) up to the death of the husband. The right of the wife in the new property (the note of Parker) embraced all of it, except the annual interest which had accrued up to the death of her husband, and became her separate estate by virtue of the Code. Code, § 1982. This right of the wife ought not to be treated as assets of her husband’s estate.
If it be conceded that, before the collection of this note, the complainant’s husband in his life-time, and his administrator after his death, held it in trust for complainant, to the extent of her interest therein ; yet, when the trust, by the collection of the note, became a mere money transaction, then, although originating in a trust, the claim in favor of complainant assumed the character of a debt; and, therefore, eannot be enforced in a court of equity— the remedy at law being clear, adequate, complete, and exclusive.—Maury v. Mason, 8 Porter, 211; Huckabee v. Andrews, 30 Ala. 143.
It follows, that complainant’s bill contains no equity; that the decree of the chancellor must be reversed, and the bill be dismissed for want of equity. The complainant must pay the costs of this court, and of the court below.